Exhibit 10.8
 
MEMBERS’ AGREEMENT
 
BETWEEN
 
NATURALSHRIMP HOLDINGS, INC.,
 
F&T WATER SOLUTIONS, LLC,
 
THE MEMBERS
 
OF
 
NATURAL AQUATIC SYSTEMS, LLC
 
 
1

--------------------------------------------------------------------------------

 
 
1.  
INTRODUCTION

 
This Agreement is made and entered into on August ___, 2014, by and between F&T
Walter Solutions, LLC. (“F&T”), a Limited Liability Company formed under the
laws of Florida, with registered address at 109 Spanish River Blvd., Boca Raton,
FL 33431 and NATURALSHRIMP HOLDINGS, INC. (“NSH”), a company incorporated under
the laws of the State of Delaware, USA, with registered address at 2068 N.
Valley Mills Dr., Waco, Texas 76710.  F&T, and NSH are the initial members of
the Company and shall be collectively referred to herein as the “Members”).
 
WHEREAS, F&T, and NSI shall enter into a joint venture, Natural Aquatic Systems,
LLC (the “Company”); and
 
WHEREAS, the Company is intended to serve as a holding company registered under
the laws of Texas, and, through wholly-owned subsidiaries organized under the
laws of the country in which such subsidiary will be situated, shall be
responsible for the construction and operation of shrimp production facilities
using co-developed F&T, and NSH’s proprietary technologies and know-how with
respect to indoor recirculating aquatic species systems, (other than indoor
recirculating shrimp systems), as more fully defined in Schedule 1 attached
hereto (the “Technology”); and
 
WHEREAS, NSH will obtain fifty-percent of the outstanding equity interest in the
Company and F&T and will obtain fifty-percent of the outstanding equity in the
Company;
 
WHEREAS, this Agreement intends to govern the relationship between the Members.
 
NOW, THEREFORE, for and in consideration of the premises, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
 
2.  
PURPOSE

 
2.1  
The purpose of this Agreement is to govern and address the business relationship
between the Members in regards to the ownership, construction, operation, and
management of enclosed aquatic production facilities throughout the world
co-developed initially in a R&D facility located in La Coste, Texas;

 
2.2  
The Company shall be a legal entity formed under the laws of the State of Texas,
USA, which shall be solely responsible for the development, construction,
operation, and licensing of aquatic production facilities using the
Technology.  The Company will establish other subsidiaries and licensees as
appropriate in order to cover the countries throughout the world.

 
2.3  
The Members have agreed to develop a comprehensive three year business plan
encompassing all potential enclosed recirculating aquatic species, except
enclosed recirculating shrimp technologies.  This enclosed shrimp system will be
co-developed during the first R&D test phase with the Members with regards to
enclosed aquatic growing facility located in La Coste, Texas.  Upon a successful
first phase of co-developing the enclosed shrimp technology, the Members will
begin development of the Company’s Enclosed Aquatic Technology (the “Facility”):

 
2.3.1  
During the aforementioned first phase development, the Members will develop a
comprehensive business plan, for the development, operation, construction,
licensing of the Enclosed Aquatic Technology worldwide;

 
2.3.2  
Upon development of the Technology, members will use their best efforts to
obtain, all necessary local, state and federal governmental permits and licenses
necessary to construct and operate an R&D Facility/ Pilot Plant to market and
sell aquatic species (except shrimp); and

 
2.3.3  
Ensure that management and other staff of the Facility comply with all rules,
regulations, statutes and laws applicable to the business of the Facility,
subject to any decisions made by the Board of Managers of the Company (the
“Board”) or the managing director of the Company (the “Managing Director”)
pursuant to their respective competencies described in Article 4 below.

 
2.4  
The Members will do or provide the following:

 
2.4.1  
Members will provide certain services to the Company for a management fee of
__________ month (the “Management Fee”).  The obligation to pay the Management
Fee shall commence sixty (60) days following the completion of the delivery of
all Know-How (as defined in Schedule 1 attached hereto) and documentation
concerning the Technology necessary to construct the Facility (the “Technology
Transfer”), such completion to be evidenced by written notice thereof from the
Company to the Members.  The services covered by the Management Fee will
include:  staff expenses and consulting services regarding strategic planning,
marketing, production and distribution of shrimp; provided, however, that in no
case shall such services include any services related to the Technology Transfer
or the services to be provided by the Members at the Facility as provided in
Section 2.4.2; and

 
 
2

--------------------------------------------------------------------------------

 
 
2.4.2  
Following the completion of the Technology Transfer and during the development
of any shrimp growing facility by the Company, the Members will furnish certain
employees at such facility’s location to provide consulting services.  The
Company shall pay (1) all reasonable travel and living expenses for the Members
employees when engaged in such on-site consultations, and (ii) the actual
prorated hourly employee cost for each Members employee assigned to the Company;
and

 
3.  
LICENSE

 
3.1  
Members hereby grant to the Company an exclusive license to use the Technology
through-out the world.

 
3.2  
Members will assist the Company with developing an advertising, marketing and
promotion program for expansion of the Technology.

 
3.3  
The Company will pay for all government fees associated with the procurement and
maintenance of the whole or any part of the Technology.  The Company shall not
make any representation or perform any act, which may be taken to indicate that
it has any title or interest in or to the ownership or use of the Technology.

 
3.4  
The Company shall at all times indemnify and keep indemnified the Members
against all or any costs, claims, damages or expenses incurred by the Members or
for which the Members may become liable with respect to any claim relating to
the use of the Technology or the Licensed Products and supplied or put into use
by the Company.

 
3.5  
Following the execution of this Agreement, the Company shall have a license to
use the Technology throughout the world.

 
3.6  
Company shall have the right to sublicense the rights granted to it in the
Technology under this Section 3 to its wholly-owned subsidiaries.  Subject to
Board approval, Company may also subcontract to third parties some or all of the
aspects of production of the Licensed Products; provided, however, that in all
such cases, no Know-How or any other confidential information of the Members
shall be disclosed to such third party unless it is subject to a written
confidentiality agreement with Company and the Members and in form acceptable to
the Members.

 
4.  
MANAGEMENT OF THE COMPANY

 
4.1  
Day-to-day management will be the responsibility of the Managing Director, who
shall be responsible to the Board of Directors and follow the Board’s
policies.  The Managing Director shall be appointed by the Board.

 
4.2  
The Board will consist of four Directors; two (2) who will be appointed by NSH,
two (2) who will be appointed by F&T.  The Directors shall perform their duties
in good faith and with due skill and care.  The position of Chairman of the
Board will rotate among the four Directors on an annual basis.  The Chairman of
the Board will be permitted to vote on matters properly coming before the
Board.  Any tie vote that the Board is not otherwise able to resolve between
themselves, will be resolved in accordance with Article 10.

 
4.3  
The Managing Director shall act within the powers and duties limited by the
Board.

 
4.4  
Meetings of the Board shall be held at least quarterly, or else as called by a
Director on reasonable notice.  The quorum for the transaction of business by
the Board shall be four (4) Directors, consisting of at least two (2) Directors
appointed by NSH, two (2) Directors appointed by F&T.,.

 
4.5  
Compensation of any Director shall be determined by the Directors and the
compensation of the Managing Director and any other officers of the Company
shall be determined by the Board.

 
4.6  
No Managing Director or other officer of the Company will take any action which
is (a) reserved to the Board or Members, (b) contrary to this Agreement, the
Certificate of Formation or Limited Liability Company Agreement of the Company,
or any other agreement governing the relationship among the Members, or (c)
which would contravene law.

 
 
3

--------------------------------------------------------------------------------

 
 
5.  
CAPITAL CONTRIBUTIONS

 
5.1  
The members will license the Company to use the Technology and will provide,
free of charge, all things necessary to complete the Technology Transfer.

 
5.2  
The Company will develop a business plan for funding the capital necessary to
secure and operate the initial Facility and roll-out strategy.

 
6.  
GENERAL MEMBERS MEETINGS

 
6.1  
The Company’s Certificate of Formation and Limited Liability Company Agreement
shall seek to incorporate the terms of this Article 6 insofar as these terms are
allowed under Texas law.  If the Certificate of Incorporation or the Bylaws of
the Company do not comply with the terms set forth in this.  Article 6 below,
then the said Certificate of Formation or Limited Liability Company Agreement
shall take precedent.

 
6.2  
All meetings of the Members shall be held at the principal office of the Company
or at such other place as may be determined by the Members and set forth in the
respective notice or waivers of notice of such meeting.

 
6.3  
The annual meeting of the Members of the Company for the transaction of such
business for which such meeting is called or as may properly come before the
meeting, shall be held at such time and date as shall be designated by the
Members from time to time and stated in the notice of the meeting.  Such annual
meeting shall be called in the same manner as provided in this Agreement for
special meetings of the Members, except that the purposes of such meeting need
be enumerated in the notice of such meeting only to the extent required by law
in the case of annual meetings.

 
6.4  
Special meetings of the Members may be called by the Board or by the holders of
not less than ten percent (10%) of all the outstanding equity interests of the
Company.  Business transacted at all special meetings shall be confined to the
purposes stated in the notice.

 
6.5  
Written or printed notice stating the place, day and hour of the meeting and the
purpose or purposes for which the meeting is called, shall be delivered not less
than fourteen (14), or in the case of an annual general meeting, no less than
twenty-one (21) clear days before the date of the meeting, either personally or
by mail, by or at the direction of the Members or person calling the meeting, to
each Member of record entitled to vote at such meeting.  If mailed, such notice
shall be deemed to be delivered forty-eight (48) hours after it was deposited in
the mail to the Member at his address as it appears on the transfer record of
the Company, with postage prepaid.

 
6.6  
A Majority in Interest of the Members shall constitute a quorum at all meetings
of the Members, except as otherwise provided by law or the Certificate of
Formation or Limited Liability Company Agreement of the Company.  Once a quorum
is present at the meeting of the Members, the subsequent withdrawal from the
meeting of any Member prior to adjournment or the refusal of any Member to vote
shall not affect the presence of a quorum at the meeting.  If during a meeting
such quorum ceases to be present, the meeting shall stand adjourned until the
same day in the next week at the same time and place or until such time and
place as the Board may determine.  At any meeting of the Members at which a
quorum is present, the vote of the holders of a Majority in Interest of all the
Members shall be the act of the Members, unless the, vote of a greater number is
required by law, the Certificate of Formation or Limited Liability Company
Agreement of the Company, or this Agreement.  For the purposes of this
Agreement, “Majority in Interest” shall mean such Members who, in the aggregate,
own more than fifty percent (50%) of all of the outstanding equity interests of
the Company.

 
6.7  
The Board shall make, at least ten (10) days before each meeting of the Members,
a complete list of the Members entitled to vote at such meeting, or any
adjournment of such meeting, arranged in alphabetical order, with the address of
and the percentage of equity ownership of the Company held by each, which list,
for a period of ten (10) days prior to such meeting, shall be kept on file at
the registered office of the Company and shall be subject to inspection by any
Member at any time during usual business hours.  Such list shall also be
produced and kept open at the time and place of the meeting and shall be subject
to inspection of any.  Member during the whole time of the meeting.  However,
failure to comply with the requirements of this Section shall not affect the
validity of any action taken at such meeting.

 
6.8  
The Company shall, be entitled to treat the holder of record of any equity
interest in the Company as the holder in fact of such equity interest for all
purposes, and accordingly shall not be bound to recognize any equitable or other
claim to or interest in such equity interest on the part of any other person,
whether or not it shall have express or other notice of such claim or interest,
except as expressly provided by this Agreement or Texas law.

 
6.9  
Notwithstanding any provision contained in this Article 6, all actions of the
Members provided for herein may be taken by written consent without a meeting,
or any meeting thereof may be held by means of a conference telephone call.  Any
such action which may be taken by the Members without a meeting shall be
effective only if the written consent or consents are in writing, set forth the
action so taken, and are signed by the holder or holders of equity interests of
the Company constituting not less than the minimum amount of equity interests
that would be necessary to take such action at a meeting at which the holders of
all equity interests in the Company entitled to vote on the action were present
and voted.  Prompt notice of the taking of any action by the Members without a
meeting by less than unanimous written consent shall be given to those Members
who did not consent in writing to the action.

 
 
4

--------------------------------------------------------------------------------

 
 
6.10  
It is agreed that the corporate actions listed below require the approval of
such Members who, in the aggregate, own more than seventy-five percent (75%) of
all the outstanding equity interests of the Company, and that no resolution of
any of the material issues below shall have any effect unless passed at a duly
constituted general meeting of Members:

 
6.10.1  
any decision to list the Company’s shares on a public stock exchange;

 
6.10.2  
the dissolution of the Company or the placing of the Company in voluntary
liquidation;

 
6.10.3  
the approval of the Company’s annual budget and annual audited financial
statements;

 
6.10.4  
the amendment of this Agreement, Company’s Certificate of Formation or Limited
Liability Company Agreement, or authorization to engage in any business other
than that previously unanimously agreed to by the Members;

 
6.10.5  
the acquisition or disposition of any material portion of the Company’s assets;

 
6.10.6  
the issuance or repurchase of shares in the Company;

 
6.10.7  
any dividend or distribution by the Company;

 
6.10.8  
transactions with any Member or their respective affiliates;

 
6.10.9  
any merger, consolidation, liquidation or any other extraordinary corporate
transaction;

 
6.10.10  
settlement of material litigation in excess of the amount agreed by the Members;

 
6.10.11  
change of auditors or accounting practices; and

 
6.10.12  
any (i) capital expenditures, (ii) loans or other borrowings, (iii) mortgages or
other encumbrances of assets, or acquisitions or (iv) leases of real property.

 
7.  
MEMBERS & DISTRIBUTION POLICY

 
7.1  
NSH will own 50% of the Company, and share in the profits and losses of the
Company in that percentage.

 
7.2  
F&T will own 50% of the Company, and share in the profits and losses of the
Company in that percentage.

 
7.3  
25% of Cash Flow (hereinafter defined) shall be used as a reserve for the
reasonable needs of the Company, including, without limitation, working capital,
capital expenditures and new investments, unless otherwise determined by a
Majority in Interest.

 
7.4  
The remaining Cash Flow will be distributed to the Members as and when agreed by
the Board on an annual basis (after relevant debt service obligations have been
met) but no distribution will:

 
7.4.1  
occur where to do so would contravene law;

 
7.4.2  
occur where to do so would place the Company in a position that it would not be
able to pay its debts as they become due in the normal course of business; or

 
7.4.3  
occur where to do so would allow the Company’s total assets to be less than its
total liabilities.

 
 
5

--------------------------------------------------------------------------------

 
 
7.4.4  
For the purposes of this Agreement, “Cash Flow” shall mean, for each quarter,
any net cash available to the Company from actual revenues minus (i) the
operating and other expenses of the Company, (ii) any applicable state, local
and federal taxes payable by the Company, (iii) capital expenditures or
leasehold improvements with respect to the Facility, and (iv) any payment of
debts of the Company (other than those due under the Loan Agreement).

 
7.5  
The Company shall make distributions of Cash Flow to the extent available at
least once a year within a reasonable time after the end of each fiscal year of
the Company pro rata in accordance with the equity interests of the Company held
by each Member.

 
7.6  
Distributions to the Members of Cash Flow, and the timing of payment of such
distributions, shall be sufficient to cover the Members’ respective tax
liabilities on the respective share of the Company’s profits which are allocated
to them.

 
7.7  
The Company shall indemnify any person who was or is a party or is threatened to
be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, arbitrative or
investigative, any appeal in such an action, suit or proceeding and any inquiry
or investigation that could lead to such an action, suit or proceeding (whether
or not by or in the right of the Company), by reason of the fact that he or she
is or was a Member, manager, officer, or employee of the Company or is or was
serving at the request of the Company as a manager, officer, or employee,
against all judgments, penalties (including excise and similar taxes), fines,
settlements and reasonable expenses (including attorneys’ fees and court costs)
actually and reasonably incurred by him or her in connection with such action,
suit or proceeding to the fullest extent permitted by any applicable law, and
such indemnity shall inure to the benefit of the heirs, executors and
administrators of any such person so indemnified pursuant to this
Section 7.7.  The right to indemnification under this Section 7.7 shall be a
contract right and shall not be deemed exclusive of any other right to which
those seeking indemnification may be entitled under the Company’s organizational
documents or any law, agreement, vote of Members or disinterested managers or
otherwise, both as to action in his or her official capacity and as to action in
another capacity while holding such office.

 
7.8  
There is no indemnification of any member of the Board/Members for actions that
were taken contrary to the Company’s organizational documents, actions that were
fraudulent or constituted gross negligence or which were knowingly taken in
violation of law or which related to receipt of a financial benefit to which
there was no entitlement.

 
7.9  
The Members may assert claims against each other for breach of obligations.

 
8.  
TRANSFER OF INTERESTS

 
8.1  
Equity interests of the Company may not be transferred, pledged or hypothecated
except in accordance with the transfer provisions of this
Agreement.  Notwithstanding the foregoing, in no case shall a transfer be
permitted if:

 
8.1.1  
the effect of such transfer would be to terminate this Agreement;

 
8.1.2  
the transfer is to a competitor of the Company; or

 
8.1.3  
the transfer would violate any law, or trigger registration requirements under
securities laws.

 
8.2  
Transfers to an Affiliate are permitted provided such Affiliate agrees to be
bound by same agreements as the Members to this Agreement, and provided advance
written notice of such transfer is given to the Members.  For the purposes of
this Agreement, the term “Affiliate” shall mean any other person who, directly
or indirectly, through one or more intermediaries, controls or is controlled by
or is under common control with, the specified person.

 
8.3  
Permitted transfers shall not excuse the Members from the requirement to make
capital contributions as required hereby.

 
8.4  
If any Member should desire to sell all or any part of its equity interest in
the Company to any party, the other Members shall have the first right and
option to purchase, in proportion to their respective equity interests, the
equity interests desired to be sold by the selling Member, such option to be
upon the same terms and conditions as the selling Member is willing to accept
from the prospective purchaser (and the Members hereby agree that if a Member
shall agree to any sale other than for cash, the non-selling Members shall have
the right to purchase the equity interests desired to be sold by the selling
Member for the Fair Market Value of such non-cash consideration).

 
8.4.1  
The terms and conditions upon which any selling Member desires to sell all or
any part of its interest hereunder shall be set out in a written offer signed by
the prospective purchaser or purchasers.  The selling Member shall thereafter
deliver to each of the other Members a fully executed counterpart of the
contract relating to the contemplated sale.

 
 
6

--------------------------------------------------------------------------------

 
 
8.4.2  
The other Members shall have fifteen (15) days from the date of receipt of the
executed copies of said contract within which to advise in writing the Member
contemplating such sale of their desire to purchase all or some portion of the
interest which is the subject of such contemplated sale.  Failure of any Member
to advise in writing the selling Member of such Member’s desire to purchase its
proportionate part of such equity interests within such fifteen (15) day period
shall be deemed conclusively a rejection of such right to purchase.

 
8.4.3  
Should any Member elect not to purchase its proportionate part of the interest
which is the subject of the contemplated sale, the selling Member shall promptly
so notify the other Members that did elect to purchase their proportionate part
and such other Members shall have the right to purchase such part in proportion
to their equity interests, by giving the selling Member written notice thereof
within the fifteen (15) day period following receipt of said notice.  Likewise,
the failure of any such Member to advise the selling Member in writing of its
desire to purchase its proportionate part of all of such additionally available
equity interests in the manner and within the time permitted shall be
conclusively deemed a rejection of such right to purchase.

 
8.4.4  
If the non-selling Members desire to exercise their preferential right and
option to purchase and so notify the selling Member (“Exercise Notice”), such
Members shall close the purchase of such equity interests prior to the
expiration of sixty (60) days after such election, payment for such interest
being in accordance with the terms and provisions of the third-party offer;
provided, however, that if the consideration provided for in such third-party
offer was non-cash consideration, the non-selling Members shall be able to
purchase such equity interests for the Fair Market Value of the non-cash
consideration contained in the third-party offer.

 
8.4.5  
This preferential right to purchase shall be of no force and effect unless the
other Members shall offer to purchase the entire interest offered for sale by
the selling Member.

 
8.4.6  
For the purposes of this Agreement, “Fair Market Value” shall mean the value at
which the Members mutually agree upon, or in the absence of such agreement
within fifteen (15) days of the receipt of the Exercise Notice, then the Members
shall by mutual agreement name a competent, independent appraiser familiar with
the appraisal of similar closely held businesses to conduct an appraisal of the
equity interests to be purchased.  The Fair Market Value of such equity
interests shall be determined by the appraiser within forty-five (45) days of
the Exercise Date.  The appraiser shall be instructed not to apply a discount to
equity interests with a minority (i.e., non-controlling) interest nor to apply a
premium to equity interests with a controlling interest in determining the Fair
Market Value of the equity interests to be purchased.  If the Members are unable
to agree on an appraiser within fifteen (15) days of the expiration of the
fifteen (15) day period referred to in this Section 8.4.6, the Members shall
each choose a qualified appraiser and these appraisers, as a group and by
majority vote, shall select one independent qualified appraiser to determine the
Fair Market Value of the equity interests to be purchased in accordance with the
immediately preceding paragraph.  In all cases under this Agreement, the cost of
any appraisals obtained for purposes of determining Fair Market Value shall be
paid by the Company.

 
9.  
CERTIFICATE OF FORMATION OF A LEGAL ENTITY AGREEMENT

 
9.1  
In case of any conflict between the provisions of this Agreement and the
Certificate of Formation of a Legal Entity, the Members shall cause necessary
alterations to be made to the Certificate of Formation as required in order to
remove any conflict, unless the provisions of this Agreement explicitly state
that the Certificate of Formation take precedent.

 
10.  
CONFLICTS, GOVERNING LAW IN CASE OF DISPUTES

 
10.1  
In the event of any controversy or claim arising out of or relating to this
Agreement, the Members shall consult and negotiate with each other and,
recognizing their mutual interests, attempt to reach a solution satisfactory to
both parties.  If settlement is not reached within sixty (60) days after service
of a written demand for mediation and if the parties mutually consent, any
unresolved controversy or claim arising out of or relating to this Agreement
shall be settled by arbitration in accordance with American Arbitration
Association.  The place of arbitration or mediation pursuant to this Section
10.1 shall be Waco, Texas.  The language of the arbitration shall be English.

 
10.2  
This Agreement will be governed by and construed in accordance with the laws of
the State of Texas, USA, without giving effect to any choice of law principles.

 
11.  
MISCELLANEOUS

 
11.1  
This Agreement shall apply to all issued equity interests in the
Company.  Further, any or all possible future buyers of shares, no matter way of
purchase, shall be made a party to this Agreement in the capacity of “Member.”

 
11.2  
This Agreement constitutes the entire understanding between the parties with
respect to the Company, and supersedes all prior agreements, negotiations and
discussions between the parties relating to it.

 
 
7

--------------------------------------------------------------------------------

 
 
11.3  
For the purposes of interpreting this Agreement, the term “person” includes a
corporate or unincorporated body.  Words in the singular include the plural and
in the plural include the singular.  A reference to one gender includes a
reference to the other gender.  The terms “in writing” or “written” include
faxes but not e-mail.

 
11.4  
Except as expressly provided in this Agreement, no amendment or variation of
this agreement shall be effective unless in writing and signed by a duly
authorized representative of each of the parties to it

 
11.5  
The parties declare that they each have the right, power and authority and have
taken all action necessary to execute and deliver and to exercise their rights
and perform their obligations under this Agreement.

 
12.  
DISSOLUTION

 
12.1  
The Company shall be dissolved if there is written consent of all Members; or
any court decree is issued or law is enacted that would prevent the Company from
meeting its purpose.

 
12.2  
A Member who attempts or causes dissolution outside of above events shall be
liable to the Company and the other Members.  Upon dissolution, assets of the
Company are to be sold and proceeds to be applied to (a) expenses of
dissolution, (b) payment of liabilities/debts of the Company, (c) to reserves
for contingent/unforeseen liabilities of the Company and (d) to Members in
accordance with equity interest.

 
13.  
AUDITS AND FINANCIAL REPORTING

 
13.1  
The Board will cause the Company to keep complete and accurate records and books
of account in accordance with the Company’s accounting policies and United
States generally accepted accounting principles (“GAAP”), or such other
accounting principles which may be required according to local law from time to
time, consistently applied.  Members (and their duly authorizes representatives)
will have access to records and books during regular working hours upon
reasonable prior notice.

 
13.2  
Monthly, quarterly and annual financial statements for the Company will be
produced and supplied to the Board and the Members.

 
13.3  
Annual statements will be audited promptly and supplied in audited form to the
Board and the Members.

 
13.4  
Members shall have full access to all information concerning the Company.

 
14.  
NON-COMPETE AND CONFIDENTIALITY

 
14.1  
The Company will be sole vehicle through which the Members engage in the
Company’s agreed purpose.

 
14.2  
The Members will keep Company matters confidential but may disclose
information/documentation regarding the Company to advisers, affiliates and
employees of affiliates, and as necessary and approved by the Members to the
Company’s customers.

 
15.  
ACCOUNTING

 
15.1  
The Company will operate on an accrual basis for tax and financial accounting
purposes consistent with GAAP, or such other accounting principles which may be
required according to local law from time to time

 
15.2  
The Company’s fiscal year end will be December 31.

 
16.  
VALIDITY

 
16.1  
This Agreement shall be valid from the date it is signed and shall remain valid
and in full force until this Agreement is explicitly terminated.  Such
termination requires unanimity from the Members.

 
[Signature Page Follows]
 
 
8

--------------------------------------------------------------------------------

 
 
[Signature Page to Members Agreement]
 
In witness whereof, the parties hereto have duly executed and signed this
Agreement, in 2 originals, in ____________, on the date first written above.
 

 
F&T WATER SOLUTIONS, LLC
         
 
By:
/s/       
Peter Letizia, President
                   
NATURALSHRIMP HOLDINGS, INC.
           
By:
/s/       
Gerald Easterling, President
                   
Natural Aquatic Systems, LLC
           
By:
/s/       
[Insert name of authorized officer], [insert title]
 

 
 
 
 
9

--------------------------------------------------------------------------------

 
 
Schedule 1
 
The Technology
 
TECHNOLOGY shall mean any and all inventions and intellectual property of the
Members used in aquaculture and self-contained eco-systems for the growing and
marketing of aquatic species (other than Shrimp), and software designed to
monitor and control such eco-systems, and shall include but shall not be limited
to all IMPROVEMENTS, KNOW-HOW, LICENSED PATENTS and LICENSED PRODUCTS as defined
below.
 
IMPROVEMENTS shall mean improvements and enhancements to the Technology, whether
or not patentable, which during the term of this Agreement are made, conceived
or acquired by either party or to which either party obtains rights which it can
provide to the other without obligation to third parties, including changes made
for the purpose of improving the operation, efficiency, marketing or deployment
of the Licensed Product.
 
KNOW-HOW shall mean the engineering, design, and operational techniques
possessed by the Members relating to the specifications (including
specifications for the ingredients needed for the growing of aquatic species),
design, construction, and operational performance of the Technology, which are
applicable within the field of aquaculture and self-contained eco-systems for
the growing and marketing of aquatic species.  The Know-How shall specifically
include, but not be limited to Facility Construction Manuals, Facility
Operational Manuals, and any local, state or federal governmental licenses or
permits held, or hereinafter acquired, by the Members in the United States
regarding the Technology and all information supplied by the Members to such
governmental authority in obtaining such license or permit.  Know-How shall also
include any information obtained by the Members or the Company through advisory
boards concerning the specifications, design, construction, and operational
performance of the Technology.  A Configuration & Document Management System
will be used to support a cost effective and controlled evolution of the
Know-How.  All manuals and all other documents being part of the Know-How, must
be created, maintained and revised according to such system.  Know-How shall
also mean any publicity material developed by the Members concerning the
marketing, sale and/or distribution of the Licensed Products.
 
LICENSED PATENTS means now existing or hereafter acquired patents and patent
rights which relate to inventions in, or applicable to aquaculture and
self-contained eco-systems for the growing and marketing of aquatic species, and
which are owned, acquired or controlled by the Members during the term of this
Agreement.
 
LICENSED PRODUCT shall mean any and all products which employ or are produced
using the Technology or any and all products that are used to create
self-contained eco-systems for the growing of aquatic species (except enclosed
recirculating shrimp system) and software designed to monitor and control such
eco-systems.
 

10

--------------------------------------------------------------------------------